            Case 1:20-cv-02405-EGS Document 20 Filed 09/14/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    VOTE FORWARD, et al.,

                                   Plaintiffs,

           v.
                                                         Civil Case No. 1:20-cv-02405
    LOUIS DEJOY, in his official
    capacity as the Postmaster General; and the
    UNITED STATES POSTAL SERVICE,

                                  Defendants.



     PLAINTIFFS’ MOTION FOR EXPEDITED DISCOVERY AND CASE SCHEDULE

          Pursuant to Federal Rule of Civil Procedure 26 and Local Rule 5.2, Plaintiffs request that

the Court order expedited discovery. Given the urgency of this matter, Plaintiffs further request

that the Court direct Defendants to submit their opposition to this motion by Tuesday, September

15. 1

          On September 8, 2020, Plaintiffs filed a motion for preliminary injunction in this case

asking the Court to enjoin Defendants Louis DeJoy, Postmaster General of the United States, and

the United States Postal Service (“USPS”) from implementing a policy related to late and extra

trips by USPS employees because that policy unreasonably burdens the fundamental right to vote

(the “Late/Extra Trips Policy”). Defendants’ Opposition is due on September 15, 2020 and

Plaintiffs’ Reply is due on September 20, 2020. See September 9, 2020 Minute Order.




1
  The parties have conferred, and Defendants have advised that they are opposed to Plaintiffs’
requests for expedited discovery and the schedule proposed herein.
         Case 1:20-cv-02405-EGS Document 20 Filed 09/14/20 Page 2 of 8




       Plaintiffs maintain that the Court can grant Plaintiffs’ preliminary injunction motion

solely on the basis of the evidence and arguments contained in their memorandum in support of

that motion and the supporting exhibits and declarations filed therewith, See ECF No. 16.

However, given the urgency of this matter, Plaintiffs seek expedited discovery at this time for

two reasons. First, such discovery may be necessary if the Court concludes that it needs

additional evidence to resolve Plaintiffs’ pending motion. Second, if the Court concludes that

there is sufficient time to resolve Plaintiffs’ claims on the merits and issue a permanent

injunction in advance of the election, the discovery that Plaintiffs seek would be useful to

support such an order.

       In either case, delaying discovery until after the Court rules on the pending motion for a

preliminary injunction would prejudice Plaintiffs’ ability to secure the necessary evidence in

time for a ruling that is sufficiently in advance of the November election. And in either

circumstance, should the Court determine that an evidentiary hearing is approriate—prior to the

issuance of a preliminary or permanent injunction—Plaintiffs propose that the hearing take place

following the completion of such expedited discovery.

`      Plaintiffs’ proposed discovery, attached hereto as Exhibits A–H and summarized in

Section I below, is limited to a narrowly targeted set of written discovery requests and a small

number of depositions based on a detailed review of information produced by Defendants in

similar cases pending in other courts. Plaintiffs have tailored their requests to focus on specific

factual issues and avoid imposing duplicative demands on Defendants. And consistent with the

Court’s direction, Plaintiffs have sought to coordinate their discovery plan with what they

understand to be the discovery being pursued by the plaintiffs in the related actions pending

before this Court (Richardson v. Trump, 20-2262; National Association for the Advancement of




                                                 2
            Case 1:20-cv-02405-EGS Document 20 Filed 09/14/20 Page 3 of 8




Colored People v. U.S. Postal Service, et al. 20-2295; and State of New York et al v. Trump et

al, 20-2340).

        Plaintiffs’ proposed schedule for such discovery, as well as an evidentiary hearing (if

necessary), is set forth in Section III. While the Court may conclude that such a hearing is

unnecessary, Plaintiffs respectfully submit that given the importance of the matter and the press

of the calendar, planning for that possibility is in the interest of all parties and the public.

I.      Plaintiffs Have Narrowly Targeted Their Proposed Expedited Discovery Requests.

        Plaintiffs have targeted their discovery requests based on their careful study of

information provided by USPS in other cases concerning the USPS policies challenged in this

case. In particular, Plaintiffs have reviewed the document production in Washington v. USPS,

Case No. 1:20-cv-03127 (E.D. Wash.) and the submissions by the government in Jones v. USPS,

Case No. 20-cv-6516 (S.D.N.Y.).

        With respect to document discovery, Plaintiffs have focused on specific documents that

Defendants have already identified as relevant to Plaintiffs’ claims, including, for example:

        x    The official Guidelines regarding the Late/Extra Trip Policy, such as the Excel
             spreadsheet produced as Bates No. USPS00000190 in Washington v. USPS, Case No.
             1:20-cv-03127 (E.D. Wash.) (attached as Exhibit J), and the PDF filed by USPS as
             Exhibit 2 to the Cintron Declaration filed in Jones v. USPS, Case No. 20-cv-6516
             (S.D.N.Y.) (attached as Exhibit I).

        x    Transmittal emails regarding those documents, such as the document produced as
             Bates No. USPS00000216 in Washington v. USPS, Case No. 1:20-cv-03127 (E.D.
             Wash.) (attached as Exhibit K); and

        x    The most recent statement by the USPS concerning the impact of the Late/Early Trip
             Policy—the August 31, 2020 PowerPoint entitled Congressional Briefing:
             Transportation and Service Updates, attached as Exhibit S.

        Plaintiffs have also drafted Requests for Admission to lay the foundation for the

admissibility of such documents without requiring depositions of records custodians. And to

further streamline the presentation of evidence, plaintiffs have prepared Interrogatories seeking a


                                                   3
          Case 1:20-cv-02405-EGS Document 20 Filed 09/14/20 Page 4 of 8




summary of certain key facts, including, for example, Defendants’ authorization of requests for

late and extra trips and the volume of mail carried on late trips, extra trips, and on-time trips over

a recent period of time.

       With respect to depositions, Plaintiffs have likewise tailored their requests to issues and

witnesses that are of central importance to this matter, and that were identified following

Plaintiffs’ review of the information provided in other cases. Specifically, Plaintiffs seek

30(b)(6) tesitmony on the formulation and implementation of the Late/Extra Trip Policy; the

reasons for the decline in on-time delivery service scores following the implementation of the

Late/Extra Trip Policy; the Government’s cost savings justification for the Late/Extra Trip

Policy; and the alleged efficiencies and benefits of the Late/Extra Trip Policy. And Plaintiffs

seek depositions of three of the seven fact witnesses whose written declarations the government

submitted in the Jones action—and will presumably be submitted in this case as well. These

witnesses are knowledgeable of issues at the heart of the case, including the Late/Extra Trips

Policy (Cintron), the treatment of election mail (Glass), and the reasons for delays in the delivery

of mail (Curtis).

II.    The Proposed Discovery Is Consistent With The Applicable Legal Standards
       Regarding Expedited Discovery.

       Rule 26 vests the trial judge with broad discretion to tailor discovery and to dictate its

sequence. See Watts v. Sec. & Exch. Comm’n, 482 F.3d 501, 507 (D.C. Cir. 2007) (district

courts have broad discretion on discovery matters); see also Disability Rights Council of Greater

Wash. v. Wash. Metro. Area Transit Authority, 234 F.R.D. 4, 6 (D.D.C. 2006) (expedited

discovery is appropriate in certain circumstances).

       Here, the Court should exercise its discretion and grant Plaintiffs’ request for expedited

discovery to ensure that Plaintiffs’ request for injunctive relief is resolved prior to the November



                                                  4
          Case 1:20-cv-02405-EGS Document 20 Filed 09/14/20 Page 5 of 8




2020 elections. See Simon v. Republic of Hungary, Civ. A No. 10-01770 (BAH), 2012 WL

13069772, at *4 (D.D.C. Oct. 19, 2012) (granting expedited discovery where the Court found a

connection between the expedited discovery and the avoidance of irreparable injury).

       In determining whether to grant expedited discovery, courts typically consider five

factors: “(1) whether a motion for preliminary injunction is pending; (2) the breadth of the

discovery requests; (3) the purpose for requesting the expedited discovery; (4) the burden on the

defendants to comply with the requests; and (5) how far in advance of the typical discovery

process the request was made.” In re Fannie Mae Derivative Litig., 227 F.R.D. 142, 142–43

(D.D.C. 2005) (quoting Entm’t. Tech. Corp. v. Walt Disney Imagineering, 2003 WL 22519440 at

*3–5 (E.D. Pa. Oct. 2, 2003)). All of these factors counsel in favor of expedited discovery here.

       With respect to the first factor, Plaintiffs have filed a preliminary injunction motion, and

expedited discovery is particularly appropriate in cases involving such a request. See Ellsworth

Assocs. v. United States, 917 F. Supp. 841, 844 (D.D.C. 1996).

       The second and fourth factors—the breadth and burden imposed by the requested

discovery—similarly weigh in favor of granting Plaintiffs’ request for expedited discovery.

Plaintiffs’ discovery requests are “reasonably tailored to the issues presented by Plaintiff[s’]

application for preliminary injunction.” Legacy of Life, Inc. v. Am. Donor Servs., Inc., 2006 WL

8435983, at *3 (W.D. Tex. Oct. 10, 2006). Furthermore, Defendants have already been engaged

in discovery in other similar matters in the Eastern District of Washington and the Eastern

District of Pennsylvania. They are thoroughly familiar with the discovery being sought. At the

same time, Plaintiffs have sought to minimize any burden due to potentially duplicative

discovery. See infra, Section III.




                                                  5
         Case 1:20-cv-02405-EGS Document 20 Filed 09/14/20 Page 6 of 8




        The third factor favors Plaintiffs’ motion, given that the “purpose” of the discovery is to

obtain information that may be central to the resolution of this matter. See supra, Section I.

       Finally, the fifth factor is satisfied because Plaintiffs are not seeking discovery far in

advance of when they would ordinarily be entitled to receive it. In light of the substantial motion

practice being briefed before the Court and the imminent general election, requiring Defendants

to provide some limited discovery in support of Plaintiffs’ preliminary injunction would not

dramatically alter the timetable in which Plaintiffs would otherwise receive discovery.

III.   Plaintiffs’ Discovery Will Not Impose a Duplicative Burden on Defendants

       Coordination of discovery regarding the cases filed in the District of Columbia. Per the

Court’s instruction, Plaintiffs have conferred with counsel for the plaintiffs in Richardson,

NAACP, and State of New York. While some of the more general categories of discovery

propounded in the other cases may encompass Plaintiffs’ requests, it is respectfully submitted

that Plaintiffs have formulated a more precise and targeted set of requests which should not be

prejudiced merely on account of their specificity. And to the degree that Defendants are already

providing the information sought by Plaintiffs in response to the broader requests in the other

cases, there is no incremental burden imposed by Plaintiffs’ requests in this case.

       As for the proposed depositions, Plaintiffs agree that the same witness should not be

deposed twice in the four USPS cases pending in the District of Columbia. Plaintiffs propose

that the depositions take place during the week of September 28, 2020, following the production

of documents, and that there be one deposition for each of the four affected cases.

       Minimizing burden in light of discovery in cases outside of the District of Columbia.

Plaintiffs are also aware that some USPS witnesses may provide testimony in matters pending

outside this jurisdiction in which recent USPS actions have been challenged. It is Plaintiffs’

understanding, however, that such testimony must be taken before relevant documents can be


                                                  6
           Case 1:20-cv-02405-EGS Document 20 Filed 09/14/20 Page 7 of 8




produced. Plaintiffs therefore submit that it would be unfair to be bound by the record in such

cases. Nonetheless, Plaintiffs do not intend to replow the same ground in the proposed

depositions in this case. Plaintiffs simply request the opportunity to ask specific questions about

documents and topics that were not asked in another case. As a simple example: Plaintiffs do

not need to ask Mr. Cintron, a key witness as regards the formulation of the Late/Extra Trips

Policy, about his educational and professional background to the degree that is covered in a

deposition in Pennsylvania. But Plaintiffs request the right to ask Mr. Cintron more specific

questions about the substance of the Guidelines that he has identified as the official statement of

the Late/Extra Trip Policy, particularly in light of any relevant documents that come to light in

advance of that deposition.

IV.    Plaintiffs’ Proposed Schedule

       In order to complete the limited discovery that Plaintiffs propose and then hold an

evidentiary hearing—should the Court determine that a hearing is necessary—Plaintiffs propose

the following schedule:

       x    September 18, 2020: Defendants serve their written objections to Plaintiffs’ written
            discovery requests.

       x    September 21, 2020: Defendants produce documents and serve answers to Plaintiffs’
            interrogatories and requests for admission.

       x    September 28, 2020 – October 1, 2020: Plaintiffs take proposed depositions.

       x    October 2, 2020: The parties submit pre-hearing filings (exhibit and witness lists).

       x    Week of October 5, 2020 (at the Court’s convenience): Evidentiary hearing

Plaintiffs further propose that the parties use the time between Defendants’ production of

discovery responses and depositions to confer regarding the completeness of Defendants’

responses and, if necessary, seek guidance from the Court to resolve any disputes.




                                                 7
         Case 1:20-cv-02405-EGS Document 20 Filed 09/14/20 Page 8 of 8




                                         CONCLUSION
       For the foregoing reasons, if the Court determines that further evidence is required to rule

on Plaintiff’s Motion for Preliminary Injunction, Plaintiffs respectfully request that the Court

grant their Motion for Expedited Discovery.


Date: September 14, 2020                              Respectfully submitted,


                                                       /s Shankar Duraiswamy
Robert D. Fram                                        Shankar Duraiswamy
Diane Ramirez                                         Megan C. Keenan
COVINGTON & BURLING LLP                               James Smith
Salesforce Tower                                      Sarah Suwanda
415 Mission Street, Suite 5400                        Virginia Williamson
San Francisco, CA 94105-2533                          COVINGTON & BURLING LLP
(415) 591-6000                                        One CityCenter
rfram@cov.com                                         850 Tenth Street, NW
dramirez@cov.com                                      Washington, DC 20001-4956
                                                      (202) 662-6000
John Fraser                                           sduraiswamy@cov.com
COVINGTON & BURLING LLP                               mkeenan@cov.com
The New York Times Building                           jmsmith@cov.com
620 Eighth Avenue                                     ssuwanda@cov.com
New York, NY 10018-1405                               vwilliamson@cov.com
(212) 841-1000
jfraser@cov.com




                                                 8
